DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/03/2021 has been entered.
 
Allowable Subject Matter
Claims 1-12 and 14-20 are allowed. The following is an examiner’s statement of reasons for allowance:
The closest prior art of record Saisho (US Publication Number 2016/0170487 A1) teaches an information provision device such as the on-vehicle HUD 200 includes an image-light projection device such as the HUD 230 configured to project an image light to a light transmission member such as the front windshield 302 so as to display a for-driver information image indicating for-driver information to be provided for a driver 300 of a mobile object such as the vehicle 301 in a prescribed display area 700 that is visually recognized by the driver 300 through the light transmission member ahead of the mobile object in a direction of travel.
However, the closest prior arts of record do not disclose “adjust, in response to the positional overlap occurring between the detected object and the content, the content in the display by changing a disparity between a first graphic representation included in the left image for the content and a second graphic representation included in the right image for the content to render a 3D representation of the content in the 3D space, wherein the depth at which the content is displayed is adjusted based on the distance between the content visualizing device and detected object, as claimed in claim 1”, “change a depth of the content displayed through the HUD based on a velocity of a moving object including the content visualizing device, by changing a disparity between a first graphic representation included in the left image for the content and a second graphic representation included in the right image for the content to render a 3D representation of the content in the 3D space, wherein the processor is further configured to increase the depth of the content based on an increase in the velocity of the moving object including the content visualizing device, and wherein the processor is further configured to decrease the depth of the content based on a decrease in the velocity of the moving object including the content visualizing device, as claimed in claim 12”, and “limit, in response to the positional overlap occurring between the object and the content, a depth at which the content is displayed through the HUD to be less than a distance from the object detector to the object, by changing a disparity between a first graphic representation included in the left image for the content and a second graphic representation included in the right image for the content, as claimed in claim 20” (in combination with the other claimed limitations and/or features), as claimed in independent claims 1, 12 and 20.
Dependent claims 2-11 are allowable as they depend from an allowable base independent claim 1.
Dependent claims 14-19 are allowable as they depend from an allowable base independent claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Hilina K Demeter whose telephone number is (571) 270-1676. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu could be reached at (571) 272- 7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HILINA K DEMETER/Primary Examiner, Art Unit 2674